UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1129


ARTHUR LEE GOODEN, II,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; COMMONWEALTH OF VIRGINIA; BARACK
HUSSEIN OBAMA; TONYA R. HENDERSON-STITH; CHRISTOPHER W.
HUTTON; BONNIE L. JONES; TIMOTHY FISHER; VINCENT H. CONWAY;
ALBERT PATRICK; GARY MILLS; BRYANT LEE SUGG; RICHARD KURNS;
ALFRED MASTERS; PAMELA JONES; WILLIAM H. SHAW; PETER
TRENCH; MATHEWS; NELSON T. OVERTON; JANE & JOHN DOES,
1-100; JANE & JOHN DOES, A-Z (all officers of the
Commonwealth of Virginia); JANE & JOHN DOES, I-X; JANE &
JOHN DOES, A-Z (all officers of the United States),

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:13-cv-00126-MSD-TEM)


Submitted:   May 5, 2014                      Decided:   May 21, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Lee Gooden, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arthur Lee Gooden, II, appeals the district court’s

order    denying   his    motion    for       reconsideration     of    its   order

dismissing       his     civil     complaint          and    denying       multiple

post-judgment filings.           On review of the record, we conclude

that the district court did not abuse its discretion in denying

relief pursuant to either Fed. R. Civ. P. 59(e) or Fed. R. Civ.

P. 60(b) and did not err in declining to grant Gooden’s other

post-judgment demands.           See Robinson v. Wix Filtration Corp.,

599 F.3d 403, 407 (4th Cir. 2010) (standard of review for Rule

59(e)); MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269, 277

(4th     Cir.    2008)    (standard       of     review     for    Rule    60(b)).

Accordingly, we affirm based on the reasoning of the district

court.     Gooden v. United States, No. 4:13-cv-00126-MSD-TEM (E.D.

Va. filed Dec. 6 & entered Dec. 9, 2013).                     We deny Gooden’s

motion to seal the attachment to his motion filed on April 15,

2014.      We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in   the     materials

before    this   court   and   argument       would   not   aid   the   decisional

process.

                                                                           AFFIRMED




                                          2